Exhibit 10.15

6-1162-ELP-0785

United Air Lines, Inc.

P. O. Box 66100

Chicago, IL 60601-0100

 

Subject:    Promotional Support Reference:    Purchase Agreement No. 3427
(Purchase Agreement) between The Boeing Company (Boeing) and United Air Lines,
Inc. (Customer) relating to Model 787-8 aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

Boeing and Customer wish to enter into an agreement pursuant to which each party
will contribute equally to promotional programs in support of the entry into
service of the Aircraft as more specifically provided below.

 

1. Definitions.

1.1 Commitment Limit shall have the meaning set forth in Article 2, below.

1.2 Covered Aircraft shall mean those Aircraft identified on Table 1 to the
Purchase Agreement as of the date of signing of this Letter Agreement.

1.3 Performance Period shall mean the period beginning one (1) year before and
ending one (1) year after the scheduled delivery month of the first Covered
Aircraft.

1.4 Promotional Support shall mean marketing and promotion programs in support
of the entry into service of the Covered Aircraft such as marketing research,
tourism development, corporate identity, direct marketing, videotape or still
photography, planning, design and production of collateral materials, management
of promotion programs, advertising campaigns or such other marketing and
promotional activities as the parties may mutually agree.

1.5 Qualifying Third Party Fees shall mean fees paid by Customer to third party
providers for Promotional Support provided to Customer during the Performance
Period.

 

2. Commitment.

As more particularly set forth in this Letter Agreement, Boeing agrees to
provide Promotional Support to Customer during the Performance Period in a value
not to exceed [CONFIDENTIAL MATERIAL OMITTED AND FILED

 

P.A. No. 3427

Promotional Support

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0785

Page 2

 

SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for
the first Covered Aircraft delivered to Customer and not to exceed [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] per Covered Aircraft for each Covered Aircraft delivered
to Customer thereafter for a total of [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

3. Methods of Performance

3.1 Subject to the Commitment Limit, Boeing will reimburse [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] of Customer’s payments of Qualifying Third Party Fees
provided that Customer provides Boeing copies of paid invoices for such
Qualifying Third Party Fees no later than twenty-four months after the delivery
of the first Covered Aircraft.

3.2 Notwithstanding the above, at Customer’s request and subject to a mutually
agreed project, Boeing will provide certain Promotional Support during the
Performance Period directly to Customer. The full value of such Boeing provided
Promotional Support will be accounted for as part of the Commitment Limit and
will correspondingly reduce the amount of Qualifying Third Party Fees that are
subject to reimbursement pursuant to Article 3.1 above.

3.3 In the event Customer does not (i) utilize the full amount of the Commitment
Limit within the Performance Period or (ii) submit its paid invoices for
Qualifying Third Party Fees within the required time, as set forth in Article
3.1, Boeing shall have no further obligation to Customer for such unused
Commitment Limit or to reimburse Customer for such Qualifying Third Party Fees,
respectively.

 

4. Project Approval.

Following the execution of this Letter Agreement, a Boeing Airline Marketing
Services representative will meet with Customer’s designated representative to
review and approve the extent, selection, scheduling, and funds disbursement
process for the Promotional Support to be provided pursuant to this Letter
Agreement.

 

5. Assignment.

The rights and obligations described in this Letter Agreement are provided to
Customer in consideration of Customer becoming the operator of the Aircraft and
can only be assigned, in whole or in part, pursuant to Article 9 of the AGTA as
amended by Letter Agreement No. 6-1162-IRS-0184.

 

P.A. No. 3427

Promotional Support

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0785

Page 3

 

6. Confidential Treatment.

Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential and are subject to the terms and conditions set forth in Letter
Agreement No. 6-1162-IRS-0182.

 

Very truly yours, THE BOEING COMPANY By:  

/s/ Nobuko Wiles

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date: February 19, 2010 UNITED AIR LINES, INC.

By:  

/s/ Kathryn A. Mikells

Its:  

Executive Vice President and Chief Financial Officer

 

P.A. No. 3427

Promotional Support

BOEING / UNITED PROPRIETARY